 

SECOND AMENDED AND RESTATED PROFESSIONAL SERVICES AGREEMENT

This Second Amended and Restated Professional Services Agreement (this
“Agreement”) is made as of August 9, 2018, by and between Irving Place Capital
Management, L.P., a Delaware limited partnership (together with its successors
(“IPC”)), and Universal Hospital Services, Inc. (the “Company”), a Delaware
corporation and amends and restates the Amended and Restated Professional
Services Agreement made as of February 1, 2008 (the “Amended and Restated
Agreement”). Certain capitalized terms used herein are defined in Section 9
below.

WHEREAS, the Company, UHS Holdco, Inc., a Delaware corporation (“Holdco”), UHS
Merger Sub, Inc., a Delaware corporation, and J.W. Childs Equity Partners III,
L.P., in its capacity as a representative of the stockholders of the Company,
are parties to an Agreement and Plan of Merger, dated as of April 15, 2007 (the
“Merger Agreement”);

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Company and IPC Manager III, L.P. (formerly known as Bear Stearns
Merchant Manager III, L.P.), a Delaware limited partnership  (together with its
successors “IPC Manager”) entered into that certain Professional Services
Agreement, dated May 31, 2007 (the “Original Agreement”);

WHEREAS, the Company and IPC Manager entered into the Amended and Restated
Agreement in order that IPC Manager could provide to the Company Merchant
Banking Strategic Services (as defined herein) in exchange for a portion of the
fees currently payable by the Company to IPC as Advisory Fees;

WHEREAS, IPC Manager transferred and assigned to IPC, and IPC assumed IPC
Manager’s rights and obligations under, the Original Agreement pursuant to that
certain Assignment and Assumption Agreement, dated as of October 31, 2008;

WHEREAS, the parties entered into that certain Amendment No. 1 to the Amended
and Restated Agreement, dated November 10, 2012, in order to provide for the
reimbursement of certain expenses by IPC that were incurred in connection with
the performance of services hereunder (“Amendment No. 1”);

WHEREAS, in consideration of the agreements and obligations set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto desire to amend and restate the
Amended and Restated Agreement as provided herein; and

WHEREAS, Section 14 (Entire Agreement; Modification; Governing Law) of the
Amended and Restated Agreement provides for its modification where approved in
writing by an authorized representative of the party against whom the terms of
the modifications are binding.

NOW, THEREFORE, the parties, each intending to be legally bound, agree as
follows:

1. Term.  This Agreement shall commence on the date hereof and shall terminate
(except as provided in the immediately following sentence) on the earliest to
occur of (a) the consummation of a Qualified Public Offering (as defined
herein), (b) the consummation of a Change of Control (as defined herein), and
(c) the tenth (10th) anniversary of the date hereof (the “Term”); provided,  



--------------------------------------------------------------------------------

 



that if no Qualified Public Offering or Change of Control has been consummated
prior to the tenth (10th) anniversary of the date hereof, the Term shall be
automatically extended thereafter on a year to year basis unless (i) the Company
provides written notice to IPC of its desire to terminate this Agreement or (ii)
IPC provides written notice to the Company of its desire to terminate this
Agreement, in each case 90 days prior to the expiration of the Term or any
extension thereof, or at such time as a Qualified Public Offering or Change of
Control is consummated. The provisions of Sections 3(c), 7 through 15, and
obligations to pay any outstanding unpaid fees hereunder and accrued interest
thereon shall survive the termination of this Agreement.

2. Services. IPC shall perform or cause to be performed (by any designee of IPC)
such services for the Company and its subsidiaries as mutually agreed by IPC and
the Company, which may include, without limitation, the following:

(a) general advisory and management services;

(b) business development functions, including, without limitation,
identification, support, negotiation and analysis of acquisitions and
dispositions by the Company or its subsidiaries;

(c) finance functions, including assistance in the preparation of financial
projections, and monitoring of compliance with financing agreements;

(d) marketing functions, including, without limitation, monitoring of marketing
plans and strategies;

(e) human resource functions, including, without limitation, searching,
identifying and hiring of executives and directors; and

(f) other services for the Company and its subsidiaries upon which the Company
and IPC agree;

and, at the time and in the manner in which IPC and the Company shall agree, IPC
shall provide such of the following services for the Company and its
subsidiaries as agreed upon by IPC and the Company, which may include:

(g) (i) review of the Company’s and its subsidiaries’ existing insurance, health
benefits, executive services, purchasing programs and practices; (ii)
identification of potential opportunities for the Company and its subsidiaries
to achieve cost savings in purchasing goods and services in certain common or
shared expenditure categories from third party suppliers or providers
(“Suppliers”) introduced by IPC; (iii) negotiation on behalf of the Company and
its subsidiaries of certain service or supply agreements with Suppliers (“Supply
Agreements”) to provide such goods and services to the Company and its
subsidiaries at rates or on terms and conditions that are advantageous to the
Company and its subsidiaries; (iv) monitoring of performance by certain
Suppliers under the relevant Supply Agreements; (v) assistance to the Company
and its subsidiaries in resolving certain disputes that may arise under any
Supply Agreements; (vi) calculation and reporting to the Company of estimated
annual cost savings achieved by the Company and its subsidiaries under certain
Supply Agreements; and (vii) provision to the Company on a periodic basis of (A)
updates on current and pending Merchant Banking Strategic Services initiatives
of IPC, and (B) information regarding, and access to, IPC’s

2

 

--------------------------------------------------------------------------------

 



network of senior executives, including current and former executives of current
and former IPC portfolio companies, IPC and applicable service providers and
vendors.

The Services described in Sections 2(a) through 2(f) shall be hereinafter
referred to as “Advisory Services” and the Services described in Section 2(g)
shall hereinafter be referred to as “Merchant Banking Strategic Services” or
“MBSS”.

3. Advisory Fee.

(a) In consideration of IPC’s undertaking to provide advisory services
hereunder, the Company shall pay IPC an annual advisory fee (the “Advisory Fee”)
in an amount for each fiscal year equal to the greater of (x) $500,000 and (y)
0.75% of Adjusted EBITDA of the Company and its subsidiaries for the immediately
preceding fiscal year, calculated as provided below and payable in advance in
quarterly installments, for the period beginning on the date hereof and ending
upon the termination of this Agreement as provided in Section 1 hereof. The
Advisory Fees shall be payable by the Company whether or not the Company
actually requests that IPC provide the services described in Section 2 above.
All Advisory Fees shall be fully earned when paid.

(b) Except as otherwise provided in Section 3(c) or 3(d) hereof, all subsequent
payments of the Advisory Fee shall be in quarterly installments, payable on
March 31, June 30, September 30 and December 31 of each year, in an amount equal
to the greater of (x) $125,000 or (y) the product of (i) 25% and (ii) 0.75% of
Adjusted EBITDA of the Company and its subsidiaries for the immediately
preceding fiscal year. Each scheduled installment of the Advisory Fee payable
pursuant to this Section 3(b) will be reduced by the amount of the corresponding
scheduled installment of the MBSS Fee on a dollar for dollar basis, if any.
Advisory Fees and MBSS Fees will be invoiced or accounted for separately.

(c) Notwithstanding anything to the contrary contained herein, the Company shall
accrue but not pay the Advisory Fee or MBSS Fee if and for so long as (i) any
such payment would constitute a default (or any event which might, with the
lapse of time or the giving of notice or both, constitute a default) under the
Company’s financing agreements (a “Default”); provided, that the Company shall
be obligated to pay any accrued Advisory Fees or MBSS Fees deferred under this
clause (i) to the extent that such payment would not constitute a Default or
(ii) IPC instructs the Company not to pay all or any portion of the Advisory Fee
or MBSS Fee during any fiscal year. Interest will accrue on all due and unpaid
Advisory Fees or MBSS Fees not paid pursuant to clause (i) of the preceding
sentence at the Default Rate until such Advisory Fees or MBSS Fees are paid, and
such interest shall compound annually.

(d) In addition to the Advisory Fee and MBSS Fee, the Company shall reimburse
IPC, promptly upon request, for all reasonable out-of-pocket expenses incurred
in the ordinary course of business by IPC in connection with IPC’s obligations
hereunder and the services rendered prior to or subsequent to the date hereof,
including fees and expenses paid to consultants, subcontractors (including
members of the board of directors or similar governing bodies of the Company)
and other third parties, and all reasonable expenses for meals and car travel
incurred outside of normal business hours, each in connection with such
obligations.



3

 

--------------------------------------------------------------------------------

 



(e) In consideration for the Merchant Banking Strategic Services being provided
by IPC, the Company will pay IPC an annual fee (the “MBSS Fee”), equal to an
amount determined by IPC at or prior to the commencement of the fiscal year to
represent the fair market value of Merchant Banking Strategic Services to be
provided by IPC during the coming fiscal year. In no event shall the MBSS Fee
exceed the amount that would have been payable by Company to IPC as Advisory
Fees under the Original Agreement for the same period. The MBSS Fee shall be
payable in advance on each day on which as Advisory Fee is payable pursuant to
Section 3(b) above for the period beginning on the date hereof and ending on the
termination of this Agreement. All MBSS Fees shall be fully earned when paid,
and shall not be refundable, in whole or in part, regardless of whether or to
what extent actual savings are realized under any Supply Agreement or all Supply
Agreements in the aggregate. As and to the extent provided in Section 3(b),
Advisory Fees payable under this Agreement will be reduced by MBSS Fees payable
under this Agreement on a dollar for dollar basis.

4. Subsequent Fee.  During the Term, IPC will advise and provide services,
guidance and support to the Company in connection with securing, structuring and
negotiating a possible transaction resulting in a Qualified Public Offering or
Change of Control involving the Company or any of its direct or indirect
subsidiaries (however structured). In the event of a Change of Control or a
Qualified Public Offering, the Company will pay to IPC an aggregate fee of
$10,000,000 (“Subsequent Fee”). The Subsequent Fee shall be due and payable, as
a condition to closing, at the closing of such transaction, provided,  that the
Company shall not pay the Subsequent Fee if and for so long as any such payment
would constitute a Default; provided, that the Company shall be obligated to pay
any Subsequent Fee deferred under this Section 4: (i) to the extent that such
payment would not constitute a Default or (ii) IPC instructs the Company not to
pay all or any portion of the Subsequent Fee during any fiscal year. Interest
will accrue on all of the due and unpaid Subsequent Fee not paid pursuant to
this Section 4 at the Default Rate until such Subsequent Fee is paid, and such
interest shall compound annually. For the avoidance of doubt, the Subsequent Fee
is in addition to any other fees payable by the Company hereunder.

5. Personnel. IPC shall provide and devote to the performance of this Agreement
such partners, employees and agents of IPC as IPC shall deem appropriate to the
furnishing of the services required.

6. Liability.  None of IPC, any of its affiliates nor their respective partners,
members, employees or agents (collectively, the “IPC Group”) shall be liable to
the Company or its subsidiaries or affiliates for any loss, liability, damage or
expense (collectively, a “Loss”) arising out of or in connection with the
performance of services contemplated by this Agreement, unless and then only to
the extent that such Loss is determined by a court in a final order from which
no appeal can be taken, to have resulted solely from the gross negligence or
willful misconduct on the part of such member of the IPC Group. IPC makes no
representations or warranties, express or implied, in respect of the services to
be provided by the IPC Group. Except as IPC may otherwise agree in writing on or
after the date hereof: (a) each member of the IPC Group shall have the right to,
and shall have no duty (contractual or otherwise) not to, directly or
indirectly: (i) engage in the same or similar business activities or lines of
business as the Company or its subsidiaries and (ii) do business with any
client, customer, supplier, lender or investor of, to or in the Company or its
subsidiaries; (b) no member of the IPC Group shall be liable to the Company or
its subsidiaries or affiliates for breach of any duty (contractual or otherwise)
by reason of any

4

 

--------------------------------------------------------------------------------

 



such activities or of such person’s participation therein; and (c) in the event
that any member of the IPC Group acquires knowledge of a potential transaction
or matter that may be a corporate opportunity for both (A) the Company or any of
its subsidiaries, on the one hand, and (B) IPC, on the other hand, or any other
person, no member of the IPC Group shall have any duty (contractual or
otherwise) to communicate or present such corporate opportunity to the Company
or its subsidiaries and, notwithstanding any provision of this Agreement to the
contrary, shall not be liable to the Company, its subsidiaries or any of their
affiliates for breach of any duty (contractual or otherwise) by reasons of the
fact that any member of the IPC Group directly or indirectly pursues or acquires
such opportunity for itself, directs such opportunity to another person, or does
not present such opportunity to the Company, its subsidiaries or any of their
affiliates. In no event will any of the parties hereto be liable to any other
party hereto for any punitive, exemplary, indirect, special, incidental or
consequential damages, including lost profits or savings, whether or not such
damages are foreseeable, or in respect of any liabilities relating to any third
party claims (whether based in contract, tort or otherwise), other than for the
Claims (as defined in Section 7) relating to the services which may be provided
by IPC hereunder.

7. Indemnity. The Company and its subsidiaries shall defend, indemnify and hold
harmless each member of the IPC Group from and against any and all Losses
arising from any claim by any person with respect to, or in any way related to,
this Agreement (including attorneys’ fees) (collectively, “Claims”) resulting
from any act or omission of any member of the IPC Group except to the extent
that such Loss is determined by a court in a final order from which no appeal
can be taken to have resulted solely from the gross negligence or willful
misconduct of such member of the IPC Group. The Company and its subsidiaries
shall defend at its own cost and expense any and all suits or actions (just or
unjust) which may be brought against the Company and its subsidiaries or any
member of the IPC Group, or in which any member of the IPC Group may be
impleaded with others upon any Claims, or upon any matter, directly or
indirectly, related to or arising out of this Agreement or the performance of
the obligations hereunder by the IPC Group, except that if such damage shall be
proven to result solely from gross negligence or willful misconduct by a member
of the IPC Group, then such member of the IPC Group shall reimburse the Company
and its subsidiaries for the costs of defense and other costs incurred by the
Company and its subsidiaries.

8. Notices. All notices hereunder shall be in writing and shall be delivered
personally or mailed by United States mail, postage prepaid, addressed to the
parties as follows:

to the Company:

Universal Hospital Services, Inc.

7700 France Avenue South, Suite 275
Edina, Minnesota 55435-5228
Attention: Chief Executive Officer
Fax: (952) 893-3227

with copies, which shall not constitute notice, to:

Irving Place Capital Management, L.P.

c/o Irving Place Capital



5

 

--------------------------------------------------------------------------------

 



745 Fifth Avenue, Seventh Floor 
New York, New York 10151 
Attention: Eve Mongiardo 
Tel.: 212-551-4500
Fax: 212-551-4520

 

to IPC:

Irving Place Capital Management, L.P.

c/o Irving Place Capital

745 Fifth Avenue, Seventh Floor
New York, New York 10151
Attention: Eve Mongiardo
Tel.: 212-551-4500
Fax: 212-551-4520

with a copy, which shall not constitute notice, to:

Weil Gotshal & Manges LLP
767 5th Avenue
New York, NY 10153

Attention: Harvey Eisenberg and Christopher Machera

Tel.: 212-310-8000
Fax: 212-310-8007

 

9. Certain Definitions. For purposes of this Agreement,

“Adjusted EBITDA” means, with respect to the Company and its subsidiaries, on a
consolidated basis, for any fiscal year, the sum of: (i) the net income for such
fiscal year (before the payment of any dividends and excluding the effect of any
extraordinary gains or losses during such period and the effect of any purchase
accounting adjustments as a result of the acquisition of the Company by Holdco),
plus (ii) interest expense, federal, state, foreign and local income, franchise,
and other similar taxes, depreciation and amortization for such fiscal year,
plus (iii) the Advisory Fees paid under this Agreement, any management fees paid
to any other institutional investor that owns shares of Common Stock, plus (iv)
any non-cash charges to the extent that such charges will not result in a cash
charge in any future period (including any non-cash expenses relating to the
options under FAS 123(R)) during such fiscal year, plus (or minus) (v) any
unusual and non-recurring losses (or gains) for such fiscal year, minus (vi) any
non-cash gains during such fiscal year, in each case, as determined in
accordance with United States generally accepted accounting principles and as
set forth on the Company’s financial statements for such fiscal year which have
been approved by the board of directors of Holdco.

“Change of Control” means any transaction or  a series of transactions (other
than pursuant to a public offering) involving the Company or Holdco and an
independent third party or affiliated group of independent third parties
pursuant to which (i) such party or parties acquires a  majority of the
outstanding shares of capital stock of the Company or Holdco,  (ii) such party
or parties acquires all or substantially all of the assets of the Company or
Holdco, as determined on a consolidated basis (in either case of (i) or (ii),
whether by merger, consolidation, sale, exchange, issuance, transfer or
redemption of equity securities, by sale, exchange or transfer of the

6

 

--------------------------------------------------------------------------------

 



Company’s consolidated assets, or otherwise), or (iii) IPC and/or its affiliates
ceases to own, directly or indirectly, at least a majority of the outstanding
shares of capital stock of the Company or Holdco.

“Default Rate” means 10.0% per annum.

“Qualified Public Offering”  means an underwritten sale to the public of the
equity securities of the Company or any of its subsidiaries (or any of their
respective successors) pursuant to an effective registration statement filed
with the Securities and Exchange Commission on Form S-l (or any successor form)
which results in proceeds (net of underwriting discounts and selling
commissions) of an aggregate (together with proceeds from all previous Public
Offerings) of at least $100,000,000 and after which such equity securities are
listed on a national securities exchange or the NASDAQ Stock Market; provided
that a Qualified Public Offering shall not include any issuance of equity
securities in any merger or other business combination, and shall not include
any registration of the issuance of securities to existing securityholders or
employees of the Company and its subsidiaries on Form S-4 or Form S-8 (or any
successor form).

 

10.  Assignment.  No party hereto may assign any obligations hereunder to any
other party without the prior written consent of the other parties (which
consent shall not be unreasonably withheld); provided, that IPC may, without the
consent of the Company, assign its rights under this Agreement to any of its
affiliates.

11. No Waiver. The failure of a party to this Agreement to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in writing.

12. Successors. This Agreement and all the obligations and benefits hereunder
shall inure to the successors and permitted assigns of the parties.

13. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute but
one and the same agreement.

14. Entire Agreement; Modification; Governing Law. The terms and conditions
hereof constitute the entire agreement between the parties hereto with respect
to the subject matter of this Agreement and supersede all previous
communications, either oral or written, representations or warranties of any
kind whatsoever, except as expressly set forth herein. No modifications of this
Agreement nor waiver of the terms or conditions thereof shall be binding upon
either party unless approved in writing by an authorized representative of such
party. All issues concerning this agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of New York.

15. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER

7

 

--------------------------------------------------------------------------------

 



THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS
AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.





8

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Professional Services Agreement as of the date first written above.

UNIVERSAL HOSPITAL SERVICES INC.

By:/s/ James Pekarek

Name: James Pekarek

Title: Chief Financial Officer

IRVING PLACE CAPITAL MANAGEMENT, L.P.

By: IPCM GP, LLC, its general partner

By:/s/ Eve Mongiardo

Name: Eve Mongiardo

Title: Chief Operating Officer and Partner

 

 

9

 

--------------------------------------------------------------------------------